Case 1:20-cv-00693-LM Document 43-4 Filed 01/15/21 Page 1 of 15




                   Exhibit 3
         Case 1:20-cv-00693-LM Document 43-4 Filed 01/15/21 Page 2 of 15




March 5, 2019
BY ELECTRONIC MAIL ONLY

JEG-United, LLC
7101 W Hwy 71, Suite U-2
Austin, Texas 78735
Attn: Trey Owen, trey@owencompany.com and Kevin Kelly, kevin.kelly@planetfitness.com

       Re: Side Letter Agreement

Dear Kevin and Trey:

Planet Fitness International Franchise (“International Franchisor”) and JEG-MEX, LLC entered into a
Side Letter Agreement on April 7, 2017 (the “April Side Letter”), a Second Side Letter Agreement on
December 21, 2017 (the “December Side Letter” and, together with the April Side Letter, the “Existing
Side Letters”) and a Planet Fitness Franchise Agreement on August 21, 2017 in connection with the
development and operation of a PLANET FITNESS business in Santa Catarina, Mexico. On the date of
this letter, (a) United PF Holdings, LLC (“United PF”) and JEG-PF Mexico, LLC (“JEG-PF”), which is
owned, directly or indirectly, by Tom Bock, Kevin Kelly, and John Williams (such individuals referred to
collectively as “JEG Group”) will each, directly or indirectly, own fifty percent (50%) of the equity
interests of JEG-United, LLC (“JEG-United”) and (b) wholly owned subsidiaries of JEG-United are
entering into three (3) Franchise Agreements with International Franchisor (the “Current Franchise
Agreements”) to operate PLANET FITNESS businesses in Mexico (the “Initial Businesses”). In
connection with such transactions, we hereby agree as follows:

   1. No Impact on U.S. Agreements. Planet Fitness Franchising LLC (“US Franchisor”) and
      International Franchisor hereby agree that (a) based on the ownership structure set forth in the
      Current Franchise Agreements, JEG-United and its majority-owned subsidiaries thereof shall not
      be considered affiliates or related entities of any franchisees or area developers in which United
      PF or the JEG Group have an ownership interest that solely operate in the United States (“US
      Franchisees”), and (b) the joint ownership by United PF and JEG Group of JEG-United and any
      wholly owned subsidiaries thereof shall not cause (i) US Franchisees in which United PF has an
      ownership interest to be considered affiliates or related entities of JEG Group, or (ii) US
      Franchisees in which JEG Group has an ownership interest to be considered affiliates or related
      entities of United PF. The agreement set forth in this Section 1: (1) is intended to prevent any
      cross-defaults or impacts on right of first refusal rights between the US Franchisees and Mexico
      entities and between United PF and JEG Group by virtue of their partnership in Mexico; and (2)
      shall apply to all of the Current Franchise Agreements, and any other existing or future franchise
      agreements or area development agreements in which JEG-United, United PF, or JEG Group has
      an ownership interest.

   2. Potential for Future Agreements. JEG-United and International Franchisor are currently in
      discussions regarding a potential Area Development Agreement (the “Potential ADA”) for the
     Case 1:20-cv-00693-LM Document 43-4 Filed 01/15/21 Page 3 of 15



    Monterrey, Mexico metropolitan area, (“Monterrey”), the municipal boundaries of Saltillo,
    Mexico (“Saltillo”), and the municipal boundaries of Torreón, Mexico (collectively, the
    “Potential Territory”), as further described in Exhibit A attached hereto. International Franchisor
    hereby agrees to continue with good faith negotiations with JEG-United on the Potential ADA
    until December 31, 2019, consistent with the non-binding summary of terms outlined on Exhibit
    B hereof.

3. Exclusivity. International Franchisor hereby agrees that, except for Non-Traditional Businesses
   (as defined in US Franchisor’s current form of Area Development Agreement), it will not operate
   or license or franchise third parties to operate a PLANET FITNESS business physically located
   within (a) the Potential Territory, until the sooner of (i) the mutual end of negotiations for the
   Potential ADA or (ii) December 31, 2019 (the “Potential ADA Negotiation Period”).

4. Potential Additional One-Off Locations. During the Potential ADA Negotiation Period, JEG-
   United may identify promising locations for developing additional PLANET FITNESS
   businesses within the Potential Territory. If International Franchisor, in its sole discretion,
   approves JEG-United’s development of additional PLANET FITNESS businesses at such
   locations (the “Additional Businesses”), the first two (2) franchise agreements for such PLANET
   FITNESS businesses (the “Additional Franchise Agreements”) will contain substantially the same
   terms as the Current Franchise Agreements.

5. Variations Related to Mexico. International Franchisor acknowledges that certain interim
   policies, procedures, requirements, and standards (“Standards”) with respect to PLANET
   FITNESS businesses in Mexico have not yet been incorporated into its Methods of Operation.
   International Franchisor confirms that it has permitted certain localization of its U.S. Standards
   for existing PLANET FITNESS businesses in Mexico and will continue to permit such
   localization until Standards for Mexico have been developed. Neither JEG-United’s (i)
   compliance with such agreed localization nor (ii) reasonably necessary variation from applicable
   Standards, shall be a breach of any Current Franchise Agreement or Additional Franchise
   Agreement executed prior to the adoption of updated Standards for Mexico. International
   Franchisor agrees to use its reasonable efforts to develop Standards for Mexico.

6. Right to Update Agreements. If the Potential ADA is executed by the end of the Potential ADA
   Negotiation Period, and, if by such time, International Franchisor has updated its standard form of
   Franchise Agreement for the Country, JEG-United (and/or its subsidiaries) shall have the right,
   exercisable by written notice within thirty (30) days of executing the Potential ADA, to amend
   the Current Franchise Agreements and the Additional Franchise Agreements to conform them to
   such updated form.

7. Put Option. If the Potential ADA is not executed by the end of the Potential ADA Negotiation
   Period, JEG-United shall have the right, exercisable by written notice delivered to International
   Franchisor within thirty (30) days from the end of the Potential ADA Negotiation Period, to sell
   the Initial Businesses and the Additional Businesses (collectively, the “Mexico Businesses”) to
   International Franchisor. Upon receipt of JEG-United’s notice, International Franchisor shall have
   ninety (90) days to purchase the Mexico Businesses for a price equal to the book value of the
   Mexico Businesses. The book value of each Mexico Business shall be calculated as the
   shareholder’s equity of such business as of the date of determination, computed in accordance
   with generally accepted accounting principles, less any goodwill and other intangible assets
   (including franchise rights) reported by such business on its balance sheet. International
   Franchisor shall be entitled to receive, and JEG-United and its owners agree to make, all
   customary representations and warranties given by the seller of the assets of a business or the
     Case 1:20-cv-00693-LM Document 43-4 Filed 01/15/21 Page 4 of 15



    capital stock of an incorporated business, as applicable, including, without limitation,
    representations and warranties as to: (a) ownership and condition of and title to stock or other
    forms of ownership interest and/or assets, (b) liens and encumbrances relating to the stock or
    other ownership interest and/or assets; and (c) validity of contracts and the liabilities, contingent
    or otherwise, of the entity whose stock is being purchased.

8. Tax Ruling Regarding Withholding on Certain Fees. Franchisor, International Franchisor, and
   JEG-United, based upon input from counsel, believe that JEG-United (and/or its subsidiaries) is
   not required to make and remit any tax withholdings to any Mexican tax authorities related to the
   Business Service Fee (“Tax Question”) in the applicable Planet Fitness franchise
   agreements. JEG-United (and/or its subsidiaries), as the potential withholding agent pursuant to
   the Mexican Income Tax Law, shall, in a reasonably prompt manner after the execution of the
   Current Franchise Agreements, seek an initial tax ruling from the appropriate Mexican tax
   authorities regarding the Tax Question. JEG-United shall seek input from Franchisor and its
   counsel in connection with seeking such initial tax ruling. In the event the appropriate Mexican
   tax authorities refuse to hear such a request from JEG-United (or its subsidiaries) or refuse to
   resolve the tax ruling request without participation of Franchisor, Franchisor shall then file, using
   the submission JEG-United had previously prepared, the tax ruling request before the Mexican
   tax authorities, in a reasonably prompt manner, seeking resolution to the Tax Question. JEG-
   United (or its subsidiaries) shall be responsible for the costs, fees, and expenses of Franchisor
   associated with Franchisor preparing and filing the initial request for the ruling from the
   appropriate Mexican tax authorities. Absent a material change in circumstances, and based upon
   the existing assumptions related to the Business Service Fee, JEG-United (and its subsidiaries)
   will not remit any tax withholdings to any Mexican tax authorities related to the Business Service
   Fee until such time as a determination regarding the Tax Question is made by the appropriate
   Mexican tax authorities. Once such a determination is made, JEG-United (and its subsidiaries),
   Franchisor, and International Franchisor agree to abide by the determination made by the
   appropriate Mexican tax authorities. If the Mexican tax authorities resolve that the tax
   withholding on the Business Service Fee must be made and remitted to the competent tax
   authorities, JEG-United or its subsidiaries shall make and remit the tax withholdings starting as of
   the first payment of the Business Service Fee regardless of whether Franchisor and/or Franchisee
   decide to appeal or file a tax lawsuit against the tax ruling issued by the Mexican tax authorities.

9. Termination of Existing Side Letters. The Existing Side Letters are hereby terminated.

10. Effect of Default. Sections 2, 3, 4, and 6 of this Side Letter Agreement shall terminate upon the
    unilateral termination by International Franchisor of any agreement between JEG-United or one
    of its subsidiaries (each, a “JEG Party”) and International Franchisor or one of its affiliates due to
    a material breach of such agreement by a JEG Party.

11. Scope of Side Letter. This Side Letter Agreement does not license any trademark rights or grant
    any franchise or development rights.

12. Confidential Information. As JEG-United evaluates this franchising opportunity, International
    Franchisor may provide JEG-United with oral and written information about its business,
    business plans, personnel, finances, customers, vendors, suppliers or other matters (the
    “Information”). The Information also includes the terms of this Side Letter Agreement and the
    details of the negotiations in connection with this franchising opportunity. Therefore, JEG-United
    and all related persons and entities will (a) keep confidential and not disclose to any person any
    Information (other than disclosures to appropriate professional advisors and potential financing
    sources solely for purposes of evaluating this franchising opportunity), (b) not use or permit
     Case 1:20-cv-00693-LM Document 43-4 Filed 01/15/21 Page 5 of 15



    anyone else to use any Information for any purpose other than evaluating this franchising
    opportunity, and (c) not use any Information for its benefit or to the detriment of International
    Franchisor. The foregoing restrictions will apply equally to all Information provided before, on
    or after the date of this Side Letter Agreement, whether or not labeled “confidential,” and JEG-
    United agrees to take reasonable steps to protect the confidentiality of Information consistent with
    these provisions. These restrictions will not, however, restrict disclosure or use of Information,
    (y) which is now or becomes generally available to the public other than as a result of disclosure
    by JEG-United, or (z) which JEG-United obtains from sources other than International Franchisor
    without breach of any legal or contractual duties. Further, these restrictions will not limit
    disclosures or uses of information to the extent required by applicable law, legal process or
    regulatory officials having jurisdiction over JEG-United. Until International Franchisor has made
    a public communication regarding the execution of the Potential ADA (the “Initial
    Communication”) JEG-United and International Franchisor shall coordinate with respect to any
    public communication regarding this franchising opportunity Any public communication
    regarding this franchising opportunity, by JEG-United prior to the Initial Communication is
    subject to International Franchisor’s prior written approval, which it may grant or withhold in its
    sole discretion. Subsequent to the Initial Communication, public communications by JEG-United
    regarding this franchising opportunity shall be subject to the terms of Franchise Agreements and
    Area Development Agreement with International Franchisor.

13. No Broker. Neither party has engaged a broker or an intermediary in connection with this
    franchising opportunity and International Franchisor is not responsible for any broker fees related
    hereto.

14. Binding Effect. This Side Letter Agreement shall be binding upon, inure to the benefit of and be
    enforceable by the parties hereto and their respective successors and assigns.

15. Severability. If any provision of this Side Letter Agreement is declared void or unenforceable, the
    other provisions of this Side Letter Agreement shall remain in full force and effect, unless the
    provisions must be deemed to be indissolubly connected to the void or unenforceable provision.
    If the other provisions remain valid, the parties shall endeavor to replace the void or
    unenforceable provision by a valid provision that reflects the parties’ original intent to the
    greatest possible extent.

16. Governing Law. This Side Letter Agreement shall be governed by, and construed in accordance
    with, the law of the State of New Hampshire, without regard to principles of conflicts of law that
    would result in the laws of another state being applied. The parties agree that any legal
    proceeding relating to this Side Letter Agreement or the enforcement of any provision of this Side
    Letter Agreement shall be brought or otherwise commenced only in the State or Federal courts of
    the State of New Hampshire. The parties irrevocably submit to the jurisdiction of such courts and
    waive any objection they may have to either the jurisdiction of or venue in such courts.

17. Assignment. International Franchisor has the right to sell or assign, in whole or in part, its
    interests in this Side Letter Agreement, and any such sale or assignment shall inure to the benefit
    of any assignee or other legal successor to our interest.

18. Entire Agreement/Amendment. This Side Letter Agreement contains the entire agreement of the
    parties with respect to the subject matter hereof and shall not be amended except by the signed
    written agreement of each of the parties.
     Case 1:20-cv-00693-LM Document 43-4 Filed 01/15/21 Page 6 of 15



19. Headings. The headings of the Sections hereof are for convenience only and do not define, limit
    or construe the contents of such Sections.

20. Counterparts and Electronic Records. This Side Letter Agreement may be executed in any
    number of counterparts and by different parties hereto in separate counterparts, each of which
    when so executed shall be deemed to be an original and all of which taken together shall
    constitute but one and the same agreement. The execution of this Side Letter Agreement and
    related agreements by electronic means shall be legally binding and enforceable as an “electronic
    signature” and the legal equivalent of a handwritten signature. All disclosures, agreements,
    amendments, notices, and all other evidence of transactions between the parties hereto may be
    maintained in electronic form.


                                   [Signature Page Follows]
Case 1:20-cv-00693-LM Document 43-4 Filed 01/15/21 Page 7 of 15




                March 5, 2019




March 5, 2019
Case 1:20-cv-00693-LM Document 43-4 Filed 01/15/21 Page 8 of 15
Case 1:20-cv-00693-LM Document 43-4 Filed 01/15/21 Page 9 of 15




                             Exhibit A

                  Description of Potential Territory


                             Monterrey
Case 1:20-cv-00693-LM Document 43-4 Filed 01/15/21 Page 10 of 15




                             Saltillo
Case 1:20-cv-00693-LM Document 43-4 Filed 01/15/21 Page 11 of 15




                            Torreon
            Case 1:20-cv-00693-LM Document 43-4 Filed 01/15/21 Page 12 of 15



                                                     Exhibit B

                                    Non-Binding Summary of Proposed Terms

           1.       The Potential ADA shall include, among other things, the following:

                a. A conditional right of first refusal for any subsequent or renewal agreement within the
                   Potential Territory upon successful completion of the Development Schedule (as
                   hereinafter defined).
                b. A conditional ROFO with respect to additional area development agreements in the
                   following states: Baja California, Baja California Sur, Chihuahua, Coahuila, Durango,
                   Nuevo León, Sinaloa, Sonora and Tamaulipas. Such ROFO will be conditioned upon,
                   among other things, JEG-United’s development history in Mexico and other standard
                   operational, financial and legal qualifications.
                c. The right for International Franchisor to open and operate, or grant third parties the right
                   to operate, institutional or other non-traditional locations.

         2.     Development of Planet Fitness Locations. JEG-United shall be granted the right (and
have the obligation) to open approximately thirty (30) (subject to revision based upon future discussions)
PLANET FITNESS locations in the Territory in accordance with the terms and subject to the conditions
set forth in the Potential ADA. International Franchisor and JEG-United will work in good faith to
determine a mutually agreeable development schedule for the Potential ADA (the “Development
Schedule”). The Development Schedule will be approximately eight (8) years in duration. There will be a
simple cure period of between six (6) months and twelve (12) months and no US-style grace periods.

           3.       Royalties & Fees.

                    a. The country fee will be waived in recognition of the amounts spent in connection
                       with the opening of the first PLANET FITNESS location in Mexico.
                    b. The Potential ADA will include an area development agreement fee of Ten Thousand
                       U.S. Dollars ($10,000) per development obligation, which is due and payable
                       immediately upon execution of the Potential ADA.
                    c. The Franchise Agreements will be in our then-current standard form of franchise
                       agreement for Mexico, except as modified by this Side Letter or subsequent
                       agreement by the parties. Each such franchise agreement entered into within the first
                       five (5) years of the execution of the Potential ADA shall include, among other
                       things, the following:

                           a franchise fee of Twenty Thousand U.S. Dollars (U.S. $20,000);

                           advertising fees and required spending levels consistent with those set forth in
                            Section 5 hereof; and

                           royalties on Revenue (as defined in the Current Franchise Agreements) payable
                            in U.S. Dollars based upon the following schedule:1

                    Initial Royalty             Year 1-3 of FA           Years 4-6              Years 7-10

1
    The years in the royalty table are calculated from the Commencement Date (defined below).
        Case 1:20-cv-00693-LM Document 43-4 Filed 01/15/21 Page 13 of 15



                Technical Assistance            2.25%               2.75%                 3.25%
                Fee
                Trademark License Fee           2.25%               2.75%                 3.25%

                        For the avoidance of doubt, JEG-United will make effective any applicable
                        withholding tax on the above fees and will remit the remaining fees to
                        International Franchisor thereafter.

Other fees may apply, consistent with other similarly situated franchisees in Mexico, as has been
disclosed to JEG-United in the current Franchise Disclosure Document in use in Mexico.

        4.      Franchise Agreements. JEG-United and International Franchisor will work in good faith
to mutually agree on a form franchise agreement for PLANET FITNESS locations developed pursuant to
the Potential ADA, including the following:
                a. A term that expires ten (10) years from the commencement of business operations
                    (the “Commencement Date”).
                b. Twin Oaks and ABC Financial Systems are each approved point of sale vendors,
                    provided that such vendors continue to meet International Franchisor’s criteria for
                    approved vendors.
                c. Requirements and specifications related to equipment replacement and remodeling
                    will be at least as favorable to JEG-United as in the U.S. franchise agreements.
                d. Provisions related to International Franchisor’s approval of a proposed transfer of
                    ownership interests by International Franchisor will be substantially similar to those
                    found in the Current Franchise Agreements.
                e. Provisions related to International Franchisor’s renewal of a Franchise Agreement
                    will be substantially similar to the Current Franchise Agreements.
                f. Provisions related to International Franchisor’s right to receive “Vendor Revenue”
                    will be substantially similar to the Current Franchise Agreements.
                g. Provisions related to taxation issues will be substantially similar to those in the
                    Current Franchise Agreements.
                h. Provisions related to the use/approval of alternate vendors will be substantially
                    similar as the Current Franchise Agreements.
                i. Provisions limiting cross-defaults and impact on right of first refusals as contained in
                    this Side Letter Agreement.
                j. JEG-United will provide International Franchisor with financial statements as
                    described in the Current Franchise Agreements.
                k. JEG-United will present a three year business plan to International Franchisor on an
                    annual basis.

        5.      Local & National Advertising Funds and Marketing Programs.

                a. JEG-United will pay a to be agreed amount into the Mexico Ad Fund (“MAF”) and
                   going forward may be required to contribute up to two percent (2%) of Revenue (as
                   defined in the Current Franchise Agreements) into the MAF. JEG-United will
                   receive credit for documented amounts spent on usable and nationally relevant
                   creative, to the extent it can demonstrate such amounts to International Franchisor’s
                   satisfaction.

                b. JEG-United will initially spend nine percent (9%) of monthly Revenue (as defined in
                   the Current Franchise Agreements) directly executing approved local advertising
                   programs the (“LAF Requirement”). If, and to the extent, International Franchisor
        Case 1:20-cv-00693-LM Document 43-4 Filed 01/15/21 Page 14 of 15



                    requires monthly contributions to the MAF, such contributions will offset the LAF
                    Requirement.

                c. For each new PLANET FITNESS location developed pursuant to the Potential ADA,
                   JEG-United will spend between Twenty Thousand U.S. Dollars ($20,000) and Thirty
                   Thousand U.S. Dollars ($30,000) per month on pre-sale/grand opening marketing
                   during the pre-sale/grand opening period, with such period to be designated by
                   International Franchisor and to continue for no longer than twelve (12) months after
                   the Commencement Date.

                d. The Franchise Agreements shall include provisions requiring JEG-United to
                   participate in and contribute funds to special marketing programs and campaigns that
                   we develop and administer (or require you to develop and/or administer) from time to
                   time, consistent with other similarly situated franchisees in Mexico, provided such
                   participation and contributions are counted toward LAF and MAF contributions, as
                   provided for in the Current Franchise Agreements.

        6.     Pricing.          Initial pricing will be agreed by the parties before execution of the
Potential ADA.

         7.       Equipment/Vendors.      JEG-United shall utilize designated and/or approved vendors, as
directed by International Franchisor. JEG-United acknowledges that International Franchisor may make a
margin or rebate with respect to purchases of fitness equipment consistent with its operations in the U.S.
JEG-United will coordinate shipping/freight and placement/installation with its vendors. JEG-United and
International Franchisor shall collaborate with respect to import/export and distribution issues.
International Franchisor shall exercise reasonable efforts to work with vendors on such issues in the best
interests of the System as a whole.

        8.      Training & Support. Training is to be provided by International Franchisor at its
headquarters and each party shall bear its own costs, unless otherwise mutually agreed. If International
Franchisor and JEG-United mutually agree to hold training at JEG-United’s location, JEG-United shall
bear International Franchisor’s reasonable travel expenses. International Franchisor will provide
customary franchisee compliance, training and operational support to JEG-United. JEG-United shall bear
the reasonable costs of any necessary translation work.

         9.      Guarantees. JEG-United or its subsidiary shall provide an entity-level guarantee for each
Franchise Agreement, consistent with the Current Franchise Agreements. Such guarantor entity must own
at least 98% of the fewer of (i) all PLANET FITNESS businesses in Mexico owned by JEG-United or (ii)
five (5) open and operating PLANET FITNESS businesses in Mexico. If JEG-United or its subsidiary
does not have signed leases for at least three (3) PLANET FITNESS businesses in Mexico by December
31, 2019, then, until such time as JEG-United or its subsidiary owns at least 98% of five (5) open and
operating PLANET FITNESS businesses in Mexico, JEG-United or its subsidiary shall commit to
maintain a minimum amount of committed capital, based on International Franchisor’s financial
qualification requirements, to fund JEG-United’s Mexico operations, and must provide satisfactory
evidence of such commitment upon request.

         10.    Noncompetition Agreement. In connection with the Potential ADA and the franchise
agreements to be executed thereunder, JEG-United, its affiliates, and other individuals involved in the
operations and/or management of JEG-United, as identified in our sole discretion, shall execute a
noncompetition agreement pursuant to which each individual and affiliate will agree not to directly or
indirectly compete with International Franchisor so long as such individual or affiliate holds any direct or
       Case 1:20-cv-00693-LM Document 43-4 Filed 01/15/21 Page 15 of 15



indirect ownership in a PLANET FITNESS location and for a period of two (2) years thereafter. The
noncompetition agreement will contain such other terms and conditions as reasonably required by
International Franchisor.
